Lairy, J.
— This is an appeal by the State of Indiana from a judgment discharging the defendant, after a motion. to quash the indictment by which it stood charged had been sustained. The ruling of the court in sustaining the motion to quash is assigned as error.
The indictment in this case is based on the same statute which was considered in the recent case of Sperry, etc., Co. v. State, ante 173, 122 N. E. 584. In that case the statute was held invalid as being in conflict with §23 of the Bill of Rights of this state, and also with §1 of the fourteenth amendment to the federal Constitution. Acts 1915 p. 674.
On the authority of the case cited, the judgment of the trial court is affirmed.
Harvey, C. J., did not participate in consideration or decision of either cause above mentioned.